NOTE: This disposition is nonprecedential.


United States Court of Appeals
    for the Federal Circuit
                   ______________________

                            2010-1125

                PHOENIX SOLUTIONS, INC.,
                    Plaintiff-Appellant,

                                v.

                THE DIRECTV GROUP, INC.,
                    Defendant-Appellee.


       Appeal from the United States District Court for the
Central District of California in case no. 08-CV-0984, Senior
Judge Mariana R. Pfaelzer.
                     ______________________

                        JUDGMENT
                   ______________________

    R. JOSEPH TROJAN, Trojan Law Offices, of Beverly
Hills, California, argued for plaintiff-appellant.

    JASON L. PELTZ, Bartlit Beck Herman Palenchar &
Scott LLP, of Chicago, Illinois, argued for defendant-
appellee. With him on the brief was PAUL J. SKIERMONT.
Of counsel on the brief were STEVEN M. ANDERSON and
DAVID A. SERGENIAN, Quinn Emanuel Urquhart &
Sullivan, LLP of Los Angeles, California.

    STEVEN C. SEREBOFF, SoCal IP Law Group LLP, of
Westlake Village, California, for amicus curiae Conejo
Valley Bar Association. With him on him on the brief
were MARK A. GOLDSTEIN and M. KALA SARVAIYA.
                ______________________

THIS CAUSE having been heard and considered, it is
ORDERED and ADJUDGED:

  PER CURIAM (RADER, Chief Judge, NEWMAN, and
MOORE, Circuit Judges).


           AFFIRMED. See Fed. Cir. R. 36.

              ENTERED BY ORDER OF THE COURT



 August 4, 2010              /s/ Jan Horbaly
 Date                        Jan Horbaly
                                  Clerk




                         2